Order filed November 19, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00729-CV
                                   ____________

                       IN THE MATTER OF J.A.A., JR.


                  On Appeal from County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-CJV-023528

                                     ORDER
      This is an accelerated appeal from an order of a juvenile court waiving
jurisdiction and transferring appellant to criminal district court signed October 2,
2020. The notice of appeal was due October 22, 2020. See Tex. Fam. Code Ann.
§ 56.01(h); Tex. R. App. P. 26.1(b). Appellant, however, filed his notice of appeal
on October 26, 2020, a date within 15 days of the due date for the notice of appeal.
      A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997); see Hone v. Hanafin, 104 S.W.3d 884, 885 (Tex. 2003) (per
curiam) (applying Verburgt to accelerated appeals). Appellant did not file a motion
to extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to support
the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d
805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before November 30, 2020. See Tex. R. App. P. 26.3,
10.5(b). If appellant does not comply with this order, we may dismiss the appeal.
See Tex. R. App. P. 42.3.

                                  PER CURIAM
Panel consists of Justices Christopher, Wise, and Hassan.




                                         2